                              IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                              EUGENE DIVISION



KANANI A. on behalf of
L. T.,1
                                                                                    No. 3:18-cv-01027-MK
                   Plaintiff,
         v.                                                                         OPINION AND ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendants.
_______________________________

MCSHANE, Judge:

         Magistrate Judge Mustafa T. Kasubhai filed a Findings & Recommendation (“F&R”), ECF

No. 21, and the matter is now before this Court. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P.

72(b). Although the Commissioner of Social Security (“Commissioner”) filed no objections, I

have reviewed the legal principles de novo. See United States v. Bernhardt, 840 F.2d 1441, 1445

(9th Cir. 1998). I find no error and conclude that the F&R is correct. Judge Kasubhai’s F&R is

adopted in full. Accordingly, the decision of the Commissioner is REVERSED and the case

remanded for further proceedings consistent with Judge Kasubhai’s F&R.

         IT IS SO ORDERED.

         DATED this 1st day of August, 2019.

                                     /s/ Michael McShane________
                                     Michael J. McShane
                                     United States District Judge


1
 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of the non-
governmental party in this case and any immediate family members or personal relations of that party.

Page 1 – OPINION AND ORDER
